                 IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            (Charlotte Division)
_________________________________
                                  )
COURTNEY D. STEPHENSON            )
                                  )               Case No. 3:21-cv-103
           Plaintiff,             )
                                  )
   v.                             )                 COMPLAINT
                                  )
CAROLINAS PHYSICIANS              )             JURY TRIAL DEMANDED
NETWORK, INC., ATRIUM             )
HEALTH, INC., THE CHARLOTTE- )
MECKLENBURG HOSPITAL              )
AUTHORITY,                        )
                                  )
           Defendants.            )
_________________________________ )

       Plaintiff Courtney D. Stephenson (“Plaintiff” or “Dr. Stephenson”) brings this

action against Defendants Carolinas Physicians Network, Inc., d/b/a Carolinas Healthcare

System Medical Group, Atrium Health, Inc., and The Charlotte-Mecklenburg Hospital

Authority (collectively, “Atrium” or “Defendants”), and alleges as follows:

                                 NATURE OF ACTION

       1.     This action seeks to remedy violations of the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. §§ 2601, et seq., to redress issues of interference and retaliation

related to Dr. Stephenson’s requests for and taking of protected family medical leave.

       2.     In addition, Plaintiff asserts claims under North Carolina law for breach of

contract, breach of the covenant of good faith and fair dealing, negligent infliction of

emotional distress, and intentional infliction of emotional distress.




        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 1 of 31
       3.     Dr. Stephenson began working for Atrium as a Maternal-fetal Medicine

(“MFM”) doctor in 2004. MFM doctors are obstetricians with advanced training to

monitor and care for mothers and their babies during high-risk pregnancies. Dr. Stephenson

was the sole fetal surgeon and head of Atrium’s prestigious Charlotte Fetal Care Center

(“CFCC”) from 2010 until her wrongful termination in 2019. During her impressive

tenure, Dr. Stephenson’s work was highly touted by Atrium, and she received numerous

awards and accolades for her life-saving fetal surgeries.

       4.     Within minutes of requesting FMLA leave to care for her ill teenage

daughter, Dr. Stephenson was highly discouraged from taking such leave. Being a single

mother, she had no choice but to take the leave to which she was entitled under the FMLA,

despite concerns for her job. Atrium begrudgingly granted her request. Dr. Stephenson’s

continuous FMLA leave ran from June 6, 2019, to July 6, 2019. Dr. Stephenson’s leave,

however, was repeatedly disrupted by Atrium. Dr. Stephenson also took intermittent

FMLA leave from July 7, 2019, which was supposed to run through the end of that year.

       5.     Despite her prior success at work, during both her continuous and

intermittent leave, Dr. Stephenson began to experience a barrage of retaliatory action

against her, including the repeated questioning of her medical judgment. She had never

been the subject of a quality action, a query regarding patient care that results in an

investigation, before taking FMLA leave. Suddenly, both during and immediately

following her FMLA leave, Dr. Stephenson was subjected to two quality actions, both of

which arose from her performance of lifesaving fetal surgeries that resulted in positive

outcomes to the babies and mothers. Prior to taking FMLA leave, Dr. Stephenson’s clinical

                                             2

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 2 of 31
care and judgment had never been questioned or subjected to anything other than praise

from Atrium.

       6.      The retaliatory treatment continued to escalate throughout her intermittent

FMLA leave period. Dr. Stephenson was unreasonably stripped of her hospital privileges

during the quality action investigations, was humiliated by being required to sit in her office

without being permitted to do any work and was subjected to heightened, disparate scrutiny

in essentially every move she made at work. Ultimately, Dr. Stephenson was unlawfully

terminated on November 8, 2019.

       7.      The purported reasons for taking these actions – including terminating Dr.

Stephenson – were merely pretext for its discriminatory and retaliatory treatment of Dr.

Stephenson. These adverse actions were the direct result of Dr. Stephenson’s request for

and use of FMLA leave. Atrium’s actions violated federal law, and subjected Dr.

Stephenson to severe emotional distress.

                                         PARTIES

       8.      Plaintiff Courtney Stephenson is a citizen and resident of the State of North

Carolina. Dr. Stephenson began working for Atrium in 2004 as an MFM doctor. She

served in several leadership positions within the department, including as Director of Fetal

Intervention Program at the CFCC from its opening in 2010 until her wrongful termination

on November 8, 2019. Dr. Stephenson was an “eligible employee” within the meaning of

29 U.S.C. § 2611(2)(a)(i).




                                              3

         Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 3 of 31
       9.     Defendant Carolinas Physicians Network, Inc. d/b/a Carolinas

Healthcare System Medical Group (“CPN”) is a corporation duly organized according

to and/or existing under and pursuant to the laws of the State of North Carolina, with its

principal office and place of business located at 1000 Blythe Boulevard, Charlotte,

Mecklenburg County, North Carolina 28203. CPN is an “employer” within the meaning of

29 U.S.C. §§ 2611(4)(a)(i).

       10.    Defendant Atrium Health, Inc. (“Atrium Health”) is a corporation duly

organized according to and/or existing under and pursuant to the laws of the State of North

Carolina, with its principal office and place of business located at 1000 Blythe Boulevard,

Charlotte, Mecklenburg County, North Carolina 28203. Atrium operates hospitals and over

1,000 care centers and clinics. Atrium Health, Inc. is an “employer” within the meaning

of 29 U.S.C. §§ 2611(4)(a)(i).

       11.    Defendant The Charlotte-Mecklenburg Hospital Authority (“CMHA”)

is a corporation duly organized according to and/or existing under and pursuant to the laws

of the State of North Carolina, with its principal office and place of business located at

1111 Metropolitan Avenue, Suite 600, Charlotte, Mecklenburg County, North Carolina

28204. CMHA employs physicians, nurses and other healthcare providers and offers

medical services.

       12.    Defendants CPN, Atrium Health and CMHA are referred to collectively

herein as “Atrium” or “Defendants.” Defendants jointly employed Dr. Stephenson.




                                            4

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 4 of 31
                             JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because this is an action based on FMLA interference in violation of 29

U.S.C. § 2615(a)(1) (Count I) and employer retaliation in violation of 29 U.S.C. § 2611(c)

(Count II).

       14.     This Court has supplemental jurisdiction over Plaintiff’s state common law

claims for breach of contract (Count III), breach of the covenant of good faith and fair

dealing (Count IV), negligent infliction of emotional distress (Count V) and intentional

infliction of emotional distress (Count VI).

       15.     Defendants are subject to the personal jurisdiction of this Court as North

Carolina corporations, each with their principal place of business in Charlotte,

Mecklenburg County, North Carolina, which is within this judicial district. Atrium

Defendants are present in and regularly conduct affairs and business activities in this

judicial district and engaged in the conduct that is the subject of this lawsuit within this

judicial district.

       16.     At all times relevant to this action, Dr. Stephenson was employed by Atrium

in this judicial district, namely in Mecklenburg County, North Carolina. This judicial

district is where Plaintiff worked for Atrium and where Plaintiff would have continued to

work but for Defendants’ unlawful employment practices and conduct.

       17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and 42

U.S.C. § 2000e-5(f)(3) because the unlawful conduct of which Plaintiff complains is

alleged to have been committed in this judicial district.

                                               5

         Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 5 of 31
       18.    Venue in this Court is also proper pursuant to 28 U.S.C. § 1391(b)(1) because

Defendants each reside or have their principal place of business in this judicial district.

                               FACTUAL ALLEGATIONS

                          Dr. Stephenson’s Professional Career

       19.    After graduating from medical school in 1997, Dr. Stephenson trained as a

resident in Obstetrics and Gynecology at New York-Presbyterian Brooklyn Methodist

Hospital. She then completed a fellowship in Maternal-fetal Medicine at New York

University School of Medicine in 2004. Following her training, she was hired as an MFM

Faculty Attending Physician at Atrium. She worked there for more than 15 years, until her

unlawful termination on November 8, 2019.

       20.    From 2004 to approximately 2008, Dr. Stephenson served as an Assistant

Director of Maternal-fetal Medicine at Atrium. From 2008-2015 and 2016-2018, Dr.

Stephenson served as an Associate Director of Maternal-fetal Medicine at Atrium. From

2015-2016, she served as the Interim Director of Maternal-fetal Medicine. From 2018 until

her termination, Dr. Stephenson was also a Full Professor of Obstetrics and Gynecology at

Atrium. In addition to her positions at Atrium, Dr. Stephenson also received an academic

appointment at the University of North Carolina, where she has served as a Clinical

Professor since 2008.

       21.    During her tenure at Atrium, Dr. Stephenson independently sought out

training in the highly specialized field of fetal intervention (intrauterine fetal surgery). On

her own accord and during her personal time off, Dr. Stephenson traveled to Cincinnati to

train at the Cincinnati Children’s Hospital Medical Center as a Visiting Surgeon in the

                                              6

         Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 6 of 31
Department of Pediatrics, so that she could become proficient in intrauterine surgical

interventions for fetal issues. By 2010, she was the only fetal surgeon in the state of North

Carolina.

       22.    Beginning in 2008, Dr. Stephenson founded and worked to fund the CFCC,

the only fetal care center in the Southeast United States that fetoscopically treats Twin-

Twin Transfusion syndrome. The CFCC was part of the Atrium network. She was the first

woman to open a new fetal surgery center. From its opening in 2010 until she was

terminated, Dr. Stephenson served as the Director of the Fetal Intervention Program at the

CFCC.

       23.    Patients from across the Southeast traveled to the CFCC to consult with Dr.

Stephenson. She was able to perform innovative surgeries that provided the only

interventional option other than pregnancy termination. She saved the lives of countless

babies.

                      Dr. Stephenson’s Request for FMLA Leave

       24.    In addition to being a widely-renowned and sought-after surgeon, Dr.

Stephenson is a single mother caring for two children. In May of 2019, Dr. Stephenson

became aware that her minor daughter suffered a relapse of a condition which, according

to her daughter’s medical team, required immediate and constant care from her mother.

       25.    On May 30, 2019, Dr. Stephenson met with her supervisors, Dr. Robert

Higgins, then Atrium’s Chairman of Obstetrics and Gynecology and the Gynecologic

Oncology Division at Atrium, and Dr. Ngina Connors, Division Director of Maternal Fetal

Medicine, to communicate her need to take FMLA leave to care for her daughter. Dr.

                                             7

          Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 7 of 31
Stephenson informed her supervisors that her daughter’s physician recommended

treatment that required Dr. Stephenson to take thirty days of continuous FMLA leave

beginning June 6, 2019, followed by intermittent FMLA leave for six months.

       26.    At this meeting, Dr. Connors was immediately unsupportive of Dr.

Stephenson taking FMLA leave. In response to her request for FMLA leave to care for her

ill daughter, Dr. Connors openly discouraged her from taking FMLA leave. Dr. Connors

even suggested that Dr. Stephenson take a different medical approach than that

recommended by her daughter’s physician, one that would not require Dr. Stephenson to

take any FMLA leave.

       27.    Following this conversation, Dr. Stephenson also received text message

communication from Dr. Connors inquiring whether she still intended to take FMLA leave.

It was evident that Dr. Stephenson was in the position of having to decide between pleasing

her bosses in her role as an MFM doctor and fetal surgeon, and providing necessary care

for her minor daughter in her role as a single mother.

       28.    Despite the intimidation tactics of Drs. Connors and Higgins during and after

this meeting, Dr. Stephenson knew that she had no choice but to prioritize her daughter’s

health. The following day, Dr. Stephenson applied for both continuous FMLA leave to

begin June 6, 2019 and end July 6, 2019, and intermittent FMLA leave to begin July 6,

2019, and continue for six months. That day, she also requested guidelines for her FMLA

leave, but was not provided any until weeks later. Her leave was granted by Atrium’s

Human Resources Department (“HR”).



                                             8

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 8 of 31
                              Dr. Stephenson’s FMLA Leave

       29.    As agreed prior to her taking leave, Dr. Stephenson occasionally came to

work during her continuous leave, but only when necessary to care for patients who could

not be seen by other MFM physicians. For example, when patients were there for fetal

surgery consultations or specialized care that no one else in Atrium’s MFM division was

qualified to perform, Dr. Stephenson made arrangements to see them because it was so

critical that these patients receive appropriate care.

       30.    Despite all efforts to ensure appropriate patient care, Atrium immediately

began retaliating against Dr. Stephenson while she was out on FMLA leave. These

retaliatory attacks were particularly troubling because they compromised patient care. For

example, in one instance, Defendants forced Dr. Stephenson to abandon a pregnant patient

just hours before a vital procedure, against Dr. Stephenson’s strong medical advice.

       31.    About seven days into Dr. Stephenson’s continuous FMLA leave, while she

was attending an appointment related to her daughter’s medical treatment, Drs. Connors

and Higgins messaged Dr. Stephenson and demanded, without explanation, that she come

to work for a meeting as soon as possible. Dr. Stephenson complied, and on the night of

June 17, 2019, left her daughter to attend the meeting.

       32.    Upon arrival at the meeting, Dr. Stephenson was met by Dr. Higgins, who

was visibly angry, and Dr. Connors, who appeared cold and stern. Drs. Higgins and

Connors told Dr. Stephenson that members of the MFM Department were frustrated by Dr.

Stephenson’s absence as a result of her FMLA leave, which they described as “unfair.”



                                               9

         Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 9 of 31
Drs. Higgins and Connors accused Dr. Stephenson of “dumping her responsibilities on her

partners” while she took FMLA leave.

       33.    During the June 17, 2019 meeting, Drs. Higgins and Connors further

reprimanded Dr. Stephenson for not delivering an academic lecture to residents on June

13, 2019 – during her continuous FMLA leave. Dr. Stephenson offered to compensate for

the missed lecture upon returning from FMLA leave, but Drs. Higgins and Connors

rebuffed her offer.

       34.    During that meeting, for the first time, Drs. Higgins and Connors also

accused Dr. Stephenson of providing a patient with substandard care weeks earlier. This

allegation was patently false. Dr. Stephenson communicated all the benefits, risks, and

ethical concerns to the patient and worked closely with the family and other experts in fetal

surgery to devise a safe treatment plan that met the family’s goals. The patient’s procedure

was extremely successful. The surgery’s success was made entirely possible by Dr.

Stephenson’s unique expertise, clinical skill and professionalism.

       35.    As a result of this allegation, a “quality action,” which is Atrium’s internal

review process for issues regarding the provision of patient care, was initiated against Dr.

Stephenson. Prior to her FMLA leave, Dr. Stephenson had worked more than 15 years at

Atrium and had never once received any reprimand regarding patient care or had a quality

action initiated against her.

       36.    Drs. Higgins and Connors then told Dr. Stephenson that she was “not taking

FMLA correctly.” Dr. Stephenson was perplexed and sought clarification regarding the

problem with her approved FMLA leave. Despite this admonishment, her supervisors

                                             10

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 10 of 31
provided no explanation about what she was purportedly doing incorrectly, despite her

repeatedly asking for one.

         37.   Finally, during the June 17, 2019 meeting, Dr. Stephenson’s supervisors

imposed new rules regarding any work performed by Dr. Stephenson during her FMLA

leave.    Specifically, she was only to schedule emergency patient appointments for

Wednesdays and was only to operate on Thursdays. They also told her that if she came to

work at all on a given day, she would be required to stay the full day, regardless of whether

she had other patients or duties. She also had to turn in her hours to Ms. Barnhart, which

was extremely abnormal for a physician. This was a very unusual directive to a physician.

Even worse, it was required of Dr. Stephenson during her continuous FMLA leave period,

when she was entitled to be home caring for her daughter.

         38.   On July 8, 2019, Dr. Stephenson returned to work on intermittent FMLA

leave. During her intermittent leave – which had been approved by Atrium HR – Dr.

Stephenson was not to work on Monday afternoons, so that she could attend important

medical appointments with her daughter.

    Retaliatory Actions by Atrium Following Dr. Stephenson’s Return to Work

         39.   Almost immediately upon her return from work, Dr. Stephenson began to

experience escalating retaliation by Atrium.

         40.   In July, Dr. Stephenson was caring for a patient who required a blood

transfusion in utero. Due to delays caused by Atrium and the patient’s dissatisfaction with

Atrium’s anesthesiologists, the fetal transfusion was rescheduled by the patient for July 31,

2019, the first day of the 37th week of pregnancy. Fetal transfusions are typically performed

                                               11

         Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 11 of 31
before the 37th week. Dr. Stephenson communicated openly and clearly with the patient

about the potential risks and consulted with the neonatal hematologist, who affirmed Dr.

Stephenson’s plan to perform the transfusion on the first day of the 37th week of pregnancy.

       41.     The evening before the scheduled transfusion, Dr. Connors refused to

approve the procedure because the patient had already entered her 37th week of pregnancy.

Dr. Connors advised Dr. Stephenson that the transfusion could proceed if she received

support for the course of care from another MFM doctor. Dr. Stephenson explained that

she had consulted closely with an expert in neonatal hematology to determine this course

of care.     Dr. Connors inexplicably refused to speak with the neonatal hematologist

involved, though that neonatal hematologist had reviewed the case and specialized in

neonatal hematology.

       42.     The morning of the scheduled transfusion, Dr. Stephenson, along with the

neonatal hematologist and another MFM doctor, met with the patient. In addition, the

neonatal hematologist and other MFM doctor, independent of Dr. Stephenson, presented

the options to the patient. The patient, with full information, insisted upon receiving the

transfusion and immediately having the baby delivered by cesarean section, a decision all

three doctors supported. The fetal transfusion and the delivery were successful and without

complication. The baby’s father sent Dr. Stephenson a message later that day expressing

immense gratitude for the exemplary care she provided to his wife and unborn child.

       43.     The next day, on August 1, 2019, Dr. Stephenson was called to meet with

Dr. Higgins, Dr. Connors and Jennifer Barnhart, a member of the Atrium administration.

During that meeting, Drs. Higgins and Connors falsely accused Dr. Stephenson of

                                            12

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 12 of 31
performing an “unapproved” procedure – referring to the fetal transfusion. Dr. Stephenson

contested the accusations and stated that, in accordance with Dr. Connors’s instructions,

she had obtained support for the procedure from another MFM doctor and the neonatal

hematologist.

       44.      Drs. Higgins and Connors then stated that a second quality action would be

initiated against Dr. Stephenson. This was the second quality action brought against Dr.

Stephenson during her entire career. Both were brought in the summer of 2019, shortly

after she requested and took FMLA leave.

       45.      Also during the August 1, 2019, meeting, Dr. Stephenson was provided a

copy of “2019 minimum work standards” and asked to sign them within 24 hours. Drs.

Higgins and Connors told Dr. Stephenson she was out of compliance with these standards

because her statistics were late and because she was often late to her office. Both

accusations were false.

       46.      The next day, August 2, 2019, Dr. Stephenson submitted a detailed

explanation of her clinical reasoning, process, and consultations regarding the first quality

action. As the chair of the peer review committee in charge of reviewing the case, Dr.

Higgins received Dr. Stephenson’s letter that same day.

       47.      On Sunday, August 4, 2019, Dr. Stephenson was out of town when Dr.

Higgins called her and texted her, demanding to speak with her. On Monday, August 5,

2019, Dr. Higgins called her and texted her, insisting that she come to the hospital

immediately to meet with him. Dr. Stephenson was flying home that day and was unable



                                             13

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 13 of 31
to come to the hospital. In addition, Dr. Stephenson had taken Monday, August 5, 2019,

off of work and was also to be on FMLA leave that day.

       48.    Dr. Higgins told her that if she did not return that afternoon “there will be

consequences.” Due to the gravity of his tone, Dr. Stephenson repeatedly asked Dr.

Higgins about the purpose of the meeting. Dr. Higgins advised her that this was a

disciplinary meeting for Dr. Stephenson allegedly “abandoning” a patient the previous

week – a baseless allegation.

       49.    On Tuesday, August 6, 2019, Dr. Stephenson attended the disciplinary

meeting with Dr. Higgins, a member of Atrium HR and Jennifer Barnhart, who was part

of the Atrium administration. To attend the meeting, Dr. Stephenson had to cancel an

emergent patient pre-operative planning meeting with the parents of a baby who had a chest

mass and was at high risk of death without surgical intervention. Dr. Stephenson told Dr.

Higgins about this conflict, but he insisted that she attend the meeting instead of attending

to her patient. This gravely compromised the patient’s care.

       50.    At the meeting, Dr. Higgins informed Dr. Stephenson that she was

immediately being placed on academic leave and her MFM privileges were being

suspended. Three days later, Dr. Stephenson was informed that her hospital privileges

were also revoked.

       51.    After revoking Dr. Stephenson’s privileges, Dr. Higgins ordered her to come

to work every day at 8:30 a.m. and stay until 5:30 p.m. Dr. Stephenson was not allowed to

see patients nor was she allowed to view active patient charts. As a result, Dr. Stephenson



                                             14

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 14 of 31
spent every day in her office with no ability to work on or provide patient care, which was

evident to everyone in the Department. She was humiliated.

                  Escalating Disciplinary Measures and Termination

       52.    During an August 9, 2019 meeting, Atrium gave Dr. Stephenson a document

that would “voluntarily resign” her privileges for six months. She was assured this would

be the “best move for her career,” and threatened that if she did not voluntarily resign, there

could be further consequences. Despite the intimidation, Dr. Stephenson refused to resign

her privileges.

       53.    On August 15, 2019, Dr. Higgins and Atrium HR called another disciplinary

meeting with Dr. Stephenson, where she was given a “final written warning” regarding her

“failure to comply with Atrium Health’s Minimum Work Standards as well as failure to

provide data for fetal care cases in a timely manner following multiple requests for the

Chair of OB/GYN.” Dr. Higgins also communicated to Dr. Stephenson that any further

non-compliance would result in immediate termination.

       54.    This paper trail of purported non-compliance was manufactured to create

pretext for Dr. Stephenson’s termination.          For example, the written warning was

inexplicably given before Dr. Stephenson’s deadline to provide the requested data, which

was September 1, 2019. Moreover, Dr. Stephenson had already completed her statistics

when she received the written warning.

       55.    In addition, it was only during this meeting that Dr. Stephenson was

provided, for the first time, a new, revised set of minimum work standards that she had

purportedly violated. The revised standards included several new requirements and

                                              15

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 15 of 31
restrictions designed to personally target Dr. Stephenson and interfere with her ability to

provide patient care. Atrium invented new work standards, applied them retroactively,

never informed Dr. Stephenson about the changed standards, and then punished her for

failing to meet them.

       56.    Dr. Higgins and Dr. Connors also created additional attendance requirements

targeting Dr. Stephenson, including requiring attendance at trainings and conferences that

they knew conflicted with Dr. Stephenson’s intermittent FMLA leave schedule. She was

also required by Atrium, through Ms. Barnhart, to attend “resiliency training” sessions with

an Atrium-contracted psychologist on certain Mondays, the day she was supposed to be

out on FMLA leave.

       57.    On or around August 20, 2019, Dr. Stephenson’s MFM and hospital

privileges were restored. Dr. Stephenson never received an explanation regarding why her

privileges were restored, including the outcome of any investigation or review that had

occurred.

       58.    Atrium’s retaliation against Dr. Stephenson continued to escalate. On or

around September 13, 2019, Dr. Connors sent Dr. Stephenson an email stating that MFM

physicians would no longer round on Dr. Stephenson’s patients. This sudden change in

long-standing practices meant Dr. Stephenson would often be required to work every day

of the week to ensure her patients’ care was not compromised. This included Mondays,

when she was supposed to be on intermittent FMLA leave.




                                            16

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 16 of 31
       59.     Dr. Stephenson complained to the administration and on September 26, 2019,

reported the instances of FMLA interference and retaliation to Dianne Graves and Laura

French in Atrium’s HR.

       60.     On October 8, 2019, the refusal to round on Dr. Stephenson’s patients was

reversed.

       61.     One month later, on November 8, 2019, Dr. Stephenson was unlawfully

terminated without cause.

       62.     The CFCC, which relied on Dr. Stephenson to carry out its work in providing

in utero interventions for life-threatening conditions to patients throughout the Southeast

United States, was shut down immediately as a result.

                                   COUNT I
                      UNLAWFUL INTERFERENCE WITH
                  FAMILY AND MEDICAL LEAVE ACT BENEFITS
                             29 U.S.C. § 2615(a)(1)
                            (Against All Defendants)

       63.     The allegations of paragraphs 1 through 62 are realleged and incorporated by

reference as if fully set forth herein.

       64.     Defendants are each an “employer” as defined by 29 U.S.C. § 2611(4), as

they each employ 50 or more employees for each workday during each of twenty or more

calendar weeks.

       65.     Dr. Stephenson is an “eligible employee” as defined by 29 U.S.C. § 2611(2),

as she has been employed by Defendants for more than 12 consecutive months and during

this time period has worked at least 1,250 hours within the 12-month period immediately



                                            17

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 17 of 31
preceding her need for leave in June 2019. She had not taken FMLA leave during the 12-

month period preceding her request for leave.

      66.    Dr. Stephenson’s daughter’s condition constituted a “serious health

condition,” as defined by 29 U.S.C. § 2611(11), because it required continuing treatment

by a health care provider. Dr. Stephenson was entitled to FMLA leave in order to care for

her daughter, pursuant to 29 U.S.C. § 2612(a)(1)(C).

      67.    Dr. Stephenson provided appropriate medical notice that her daughter was

suffering from a serious health condition and that she would need to take time off work.

Dr. Stephenson provided this notice as soon as was practicable.

      68.    Dr. Stephenson provided Defendants the certification documents related to

her daughter’s medical leave, as requested by Atrium.

      69.    Pursuant to 29 U.S.C. § 2615(a)(1), Defendants are not permitted “to

interfere with, restrain, or deny the exercise of or the attempt to exercise, any right

provided” by the FMLA.

      70.    Under the FMLA, Dr. Stephenson had a right to take her FMLA leave, not

lose any employment benefit as a result of taking leave, and be restored to her previous

position of employment, or to an equivalent position, upon her return from such leave. 29

U.S.C. § 2614.

      71.    Defendants interfered with Dr. Stephenson’s FMLA rights by discouraging

her from taking FMLA leave. This placed her in the position of deciding between either

upsetting her supervisors or denying her daughter necessary care for her serious medical

condition.

                                           18

       Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 18 of 31
       72.    Defendants further interfered with Dr. Stephenson’s FMLA rights by

repeatedly interrupting her FMLA leave by requiring her to attend non-emergent meetings.

During her continuous leave, Atrium compelled Dr. Stephenson to come to the hospital for

meetings with management, required her to remain in the office unnecessarily if her

presence had been required at any time that day for emergent patient care, and reprimanded

her for missing ancillary work engagements.        During her intermittent FMLA leave,

Defendants repeatedly required Dr. Stephenson to come into work certain Mondays, the

only day of the week she was on leave, refusing to accommodate her approved FMLA

leave schedule.

       73.    Defendants further interfered with Dr. Stephenson’s FMLA rights by taking

unwarranted disciplinary actions against her, as described herein, during her leave.

       74.    Defendants further interfered with Dr. Stephenson’s FMLA rights by

terminating her from employment, on November 8, 2019, four months after her return from

continuous FMLA leave and while she was still taking intermittent FMLA leave.

       75.    Defendants’ actions were willful and taken with deliberate disregard for the

rights of Dr. Stephenson.

       76.    As a direct and proximate result of Defendants’ wrongful acts and omissions,

Dr. Stephenson sustained loss of earnings and earning capacity; incurred loss of medical,

fringe and retirement benefits; suffered mental anguish, emotional distress, physical

manifestations of distress, humiliation, embarrassment, and damage to her professional

reputation and career.



                                            19

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 19 of 31
       77.     Dr. Stephenson should be awarded damages or remedies allowable under the

FMLA for Defendants’ violations, including, but not limited to, lost wages and benefits,

liquidated damages, front pay, pre-judgment and post-judgment interest, attorneys’ fees

and costs, and an amount equal to the benefits that she would have received had Atrium

Defendants not violated the FMLA.




                            COUNT II
      DISCRIMINATION AND RETALIATION FOR REQUESTING AND
     TAKING LEAVE UNDER THE FAMILY AND MEDICAL LEAVE ACT
                        29 U.S.C. §§ 2611(c)
                      (Against All Defendants)

       78.     The allegations of paragraphs 1 through 77 are realleged and incorporated by

reference as if fully set forth herein.

       79.     Defendants are each an “employer” as defined by 29 U.S.C. § 2611(4), as

they each employ 50 or more employees for each workday during each of twenty or more

calendar weeks.

       80.     Dr. Stephenson is an “eligible employee” as defined by 29 U.S.C. § 2611(2),

as she has been employed by Atrium for more than 12 consecutive months and during this

time period has worked at least 1,250 hours within the 12-month period immediately

preceding her need for leave in June 2019. She had not taken FMLA leave during the 12-

month period preceding her request for leave.

       81.     Dr. Stephenson’s daughter’s condition constituted a “serious health

condition,” as defined by 29 U.S.C. § 2611(11), because it required continuing treatment


                                            20

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 20 of 31
by a health care provider. Dr. Stephenson was entitled to FMLA leave in order to care for

her daughter, pursuant to 29 U.S.C. § 2612(a)(1)(C).

       82.    Dr. Stephenson first gave Defendants notice of her need for FMLA leave on

May 30, 2019. This notification constitutes a protected action under the FMLA.

       83.    Dr. Stephenson took continuous FMLA leave from June 6, 2019, to July 6,

2019. Dr. Stephenson took intermittent FMLA leave from July 6, 2019, which was

scheduled to run until December 6, 2019. Both of these leaves constitute a protected action

under the FMLA.

       84.    Pursuant to 29 U.S.C. § 2615(a)(2), Defendants are not permitted “to

discharge or in any other manner discriminate against any individual for opposing any

practice made unlawful” by the FMLA.

       85.    Defendants were aware that Dr. Stephenson gave notice of her need for

FMLA leave and later took FMLA leave.

       86.    In response to Dr. Stephenson’s protected activity, Defendants discriminated

and retaliated against her by changing the terms and conditions of her employment,

including subjecting her to heightened and disparate standards, reprimanding her with little

or no basis, requiring her to abide by an unreasonable schedule to which other physicians

were not subjected and making false accusations regarding the quality of her patient care

and her clinical judgment.

       87.    In response to Dr. Stephenson’s protected activity, Defendants discriminated

and retaliated against her by taking unwarranted disciplinary actions against her, as

described herein, during her leave. For example, after 15 years of working at Atrium, only

                                            21

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 21 of 31
after requesting and taking FMLA leave in 2019 was Dr. Stephenson’s medical care

submitted for “quality action” review – and two separate cases, with successful outcomes,

were then submitted without justification. Dr. Stephenson was unreasonably and unjustly

stripped of her hospital privileges.

       88.    In response to Dr. Stephenson’s protected activity, Defendants discriminated

and retaliated against her by terminating her from employment, on November 8, 2019, four

months after her return from continuous FMLA leave and while she was still taking

intermittent FMLA leave.

       89.    There is a causal connection between Dr. Stephenson’s protected activity and

each of these actions, including her termination from Atrium.

       90.    Atrium’s actions were willful and taken with deliberate disregard for the

rights of Dr. Stephenson.

       91.    As a direct and proximate result of Atrium’s wrongful acts and omissions,

Dr. Stephenson sustained loss of earnings and earning capacity; incurred loss of medical,

fringe and retirement benefits; suffered mental anguish, physical injury, emotional distress,

humiliation, embarrassment and damage to her professional reputation and career.

       92.    Dr. Stephenson should be awarded damages or remedies allowable under the

FMLA for Defendants’ violations, including, but not limited to, lost wages and benefits,

liquidated damages, front pay, pre-judgment and post-judgment interest, attorneys’ fees

and costs, and an amount equal to the benefits that she would have received had Defendants

not violated the FMLA.

                                       COUNT III

                                             22

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 22 of 31
                                   BREACH OF CONTRACT
                                    (Against All Defendants)

          93.      The allegations of paragraphs 1 through 92 are realleged and incorporated by

reference as if fully set forth herein.

          94.      On June 20, 2017, Dr. Stephenson entered into an employment agreement

with Defendants, which had a one-year term and renewed automatically every year until

termination (the “Employment Agreement”). The Employment Agreement renewed on

June 20, 2019.

          95.      The Employment Agreement is a legal and enforceable contract between

Defendants and Dr. Stephenson.

          96.      Under the terms of the Employment Agreement, the Defendants agreed to

“provide the facilities, equipment, support, personnel and supplies that are reasonably

necessary for [Dr. Stephenson] to provide medical services.”

          97.      Defendants breached their duties to Dr. Stephenson pursuant to the

Employment Agreement in a number of ways described herein, including but not limited

to, by:

                a. Failing to provide the proper facilities, equipment and supplies reasonably

                   necessary for Dr. Stephenson to administer medical care to her patients,

                   including stripping her of her privileges;

                b. Failing to provide support reasonably necessary for Dr. Stephenson to

                   administer medical care to her patients, as repeatedly indicated by the denial




                                                  23

          Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 23 of 31
                of privileges, disapproval of medically appropriate treatment and taking

                disciplinary actions against her for medically proper treatments;

             c. Failing to provide personnel reasonably necessary for Dr. Stephenson to

                administer medical care to her patients, including refusals by other MFM

                physicians to round on Dr. Stephenson’s patients;

             d. Failing to provide facilities, equipment, support, personnel and supplies

                reasonably necessary for Dr. Stephenson to administer medical care to her

                patients when they wrongfully terminated her and closed the CFCC.

       98.      Atrium’s actions were willful and taken with deliberate disregard for the

rights of Dr. Stephenson. Further, Atrium’s actions severely compromised patient care

which, in many cases, was emergent and life-threatening to the babies in utero.

       99.      As a direct and proximate result of Atrium’s unlawful conduct, Dr.

Stephenson sustained loss of earnings and earning capacity; incurred loss of medical, fringe

and retirement benefits; suffered mental anguish, physical injury, emotional distress,

humiliation, embarrassment and damage to her professional reputation and career.

       100.     Dr. Stephenson should be awarded damages or remedies for Atrium’s

violations including, but not limited to, lost wages and benefits and compensatory damages.

                           COUNT IV
    BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
                     (Against All Defendants)

       101.     The allegations of paragraphs 1 through 100 are realleged and incorporated

by reference as if fully set forth herein.



                                              24

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 24 of 31
       102.   Implicit in all contracts is a covenant of good faith and fair dealing in the

course of contract performance. The covenant protects the parties’ reasonable expectations

as well as their right to receive the benefits of their agreement.

       103.   Defendants breached the implied covenant of good faith and fair dealing in

carrying out their obligations under Dr. Stephenson’s Employment Agreement through the

conduct alleged herein.

       104.   Defendants breached the implied covenant of good faith and fair dealing by

interfering with Dr. Stephenson’s federally-protected right to take family leave.

Defendants further breached the implied covenant of good faith and fair dealing by

retaliating and discriminating against Dr. Stephenson for requesting and taking federally-

protected family leave.

       105.   It was reasonable for Dr. Stephenson to expect that she would be permitted

to continue in her employment without experiencing interference, retaliation or

discrimination for exercising her federally-protected rights.

       106.   Defendants breached the implied covenant of good faith and fair dealing by

making it almost impossible to adequately perform her duties, investigating and

disciplining her for sound medical decision-making, humiliating her at work and stripping

her of her privileges. It was reasonable for Dr. Stephenson to expect that she would be

provided an environment where she was treated appropriately and that she would not

unreasonably be denied access to MFM and hospital facilities.

       107.   Defendants breached the implied covenant of good faith and fair dealing by

terminating Dr. Stephenson and making it impossible to provide necessary care for her

                                              25

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 25 of 31
patients, particularly with respect to fetal surgery patients who could no longer access

interventional fetal surgery options anywhere in the Southeast.

       108.   Defendants acted unfairly and in bad faith to prevent Dr. Stephenson from

receiving the benefits provided under the Employment Agreement.

       109.   Defendants’ actions were willful and taken in deliberate disregard for the

rights of Dr. Stephenson.

       110.    As a direct and proximate result of Defendants’ unlawful conduct, Dr.

Stephenson sustained loss of earnings and earning capacity; incurred loss of medical, fringe

and retirement benefits; suffered mental anguish, physical injury, emotional distress,

humiliation, embarrassment and damage to her professional reputation and career.

       111.   Dr. Stephenson should be awarded damages or remedies for Defendants’

violations, including, but not limited to, lost wages and benefits and compensatory

damages.

                                COUNT V
              NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                          (Against All Defendants)

       112.   The allegations of paragraphs 1 through 111 are realleged and incorporated

by reference as if fully set forth herein.

       113.   Defendants were each under a duty to use ordinary care to protect others,

including Dr. Stephenson, from injury.

       114.   Defendants were negligent in that they:

           a. Failed to exercise ordinary care to protect others, specifically Dr.

              Stephenson, from harm;

                                             26

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 26 of 31
          b. Knew or should have known that their conduct, including their retaliatory

             treatment and professional humiliation of Dr. Stephenson, was likely to cause

             Dr. Stephenson severe emotional distress;

          c. Continued their course of conduct, despite knowing that it would cause Dr.

             Stephenson severe emotional distress;

          d. Did not adequately discipline, train or otherwise stop the improper conduct

             of Dr. Higgins, Dr. Connors or Ms. Barnhart;

          e. Effectively ratified the behavior of Dr. Higgins, Dr. Connors or Ms.

             Barnhart; and

          f. Were otherwise negligent as described herein.

      115.   Defendants are also liable pursuant to respondeat superior for the negligent

conduct of Dr. Higgins, Dr. Connors or Ms. Barnhart, which includes that they each:

          a. Failed to exercise ordinary care to protect others, specifically Dr.

             Stephenson, from harm;

          b. Knew or should have known that their repeated harassment, retaliatory

             actions, false accusations and open humiliation of Dr. Stephenson would

             cause her severe emotional distress;

          c. Continued their conduct, despite knowing that it would cause Dr. Stephenson

             severe emotional distress; and

          d. Were otherwise negligent as described herein.

      116.   Due to this conduct, Dr. Stephenson has suffered severe emotional distress.



                                           27

       Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 27 of 31
          117.    As a direct and proximate result of Defendants’ negligence, Dr. Stephenson

has suffered, and continues to suffer, severe emotional distress, including anxiety,

embarrassment, loss of career, damage to reputation and career, feelings of helplessness

and hopelessness, suffering, mental anguish and loss of enjoyment of life, as well as

medical expenses.

          118.    Dr. Stephenson is entitled to recover all damages available under the law,

including compensatory and economic damages in an amount to be determined by a jury.

          119.    Due to the severity of Defendants’ misconduct, Dr. Stephenson is also

entitled to punitive damages in an amount to be determined by a jury.

                                    COUNT VI
                 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                              (Against All Defendants)

          120.    The allegations of paragraphs 1 through 119 are realleged and incorporated

by reference as if fully set forth herein.

          121.    Defendants each engaged in extreme and outrageous conduct by harassing,

humiliating, degrading, falsely accusing and terminating Dr. Stephenson as described

herein.

          122.    Defendants knew or should have known that severe emotional distress would

likely result from their conduct. Defendants’ conduct was recklessly indifferent to the

likelihood that it would cause Dr. Stephenson severe emotional distress.

          123.    Defendants’ conduct did, in fact, cause Dr. Stephenson severe emotional

distress.



                                               28

          Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 28 of 31
       124.    As a direct and proximate result of Defendants’ negligence, Dr. Stephenson

has suffered, and continues to suffer, severe emotional distress, including anxiety,

embarrassment, loss of career, damage to reputation and career, feelings of helplessness

and hopelessness, suffering, mental anguish and loss of enjoyment of life, as well as

medical expenses.

       125.    Dr. Stephenson is entitled to recover all damages available under the law,

including compensatory and economic damages in an amount to be determined by a jury.

       126.    Due to the severity of Defendants’ misconduct, Dr. Stephenson is also

entitled to punitive damages in an amount to be determined by a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Courtney Stephenson requests that this Court enter

judgment in her favor and against Defendants Carolinas Physicians Network, Inc., Atrium

Health, Inc., and The Charlotte-Mecklenburg Hospital Authority, jointly and severally, and

further:

       (a)     Award Dr. Stephenson compensatory damages to be determined by a jury,

plus demonstrated past and future pecuniary damages on each of the above-stated counts;

and

       (b)     Award Dr. Stephenson punitive and exemplary damages, in an amount to be

determined by a jury, on each of the above-stated counts; and

       (c)     Award Dr. Stephenson appropriate front pay and back pay, including all lost

income and benefits of employment both past and future; and

       (d)     Award Dr. Stephenson attorneys’ fees and costs of this action;

                                            29

           Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 29 of 31
       (e)    Tax the prejudgment interest of the damages, attorneys’ fees and costs of this

action to the Defendants, as of the date of the filing of this Complaint; and

       (e)    Award Dr. Stephenson such other and further relief as may be appropriate.

                                     JURY DEMAND

       Plaintiff Courtney D. Stephenson hereby demands a trial by jury with respect to

each claim in this Complaint.


This the 11th day of March, 2021.

                                           Respectfully submitted,

                                           /s/ Catharine E. Edwards________
                                           Catharine E. Edwards
                                           NC Bar No. 52705
                                           cedwards@edwardskirby.com
                                           EDWARDS KIRBY, LLP
                                           3201 Glenwood Ave., Suite 100
                                           Raleigh, NC 27612
                                           Telephone: (919) 780-5400
                                           Facsimile: (919) 800-3099

                                           /s/ Mary Kathryn Kurth_________
                                           Mary Kathryn Kurth
                                           N.C. Bar No.: 49461
                                           mkurth@edwardskirby.com
                                           EDWARDS KIRBY, LLP
                                           3201 Glenwood Ave., Suite 100
                                           Raleigh, NC 27612
                                           Telephone: (919) 780-5400
                                           Facsimile: (919) 800-3099

                                           /s/ Andrew C. Avram____________
                                           Andrew C. Avram
                                           N.C. Bar No.: 51106
                                           aavram@edwardskirby.com
                                           EDWARDS KIRBY, LLP
                                           3201 Glenwood Ave., Suite 100

                                             30

        Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 30 of 31
                            Raleigh, NC 27612
                            Telephone: (919) 780-5400
                            Facsimile: (919) 800-3099

                            Counsel for Plaintiff Courtney Stephenson




                              31

Case 3:21-cv-00103-GCM Document 1 Filed 03/11/21 Page 31 of 31
